Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 8, line 2, “the backward seat sliding motion” lacks antecedent basis; and 
Claim 8, line 3, “the seat’s metrics” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 12, and 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hirota (US 2005/0240329) .

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. (Currently Amended) A safety system for a vehicle seat (1, Figure 1) in a commercial vehicle operating a vehicle seat motion actuation when the commercial vehicle is about to collide with an obstacle (paragraphs 20-24), comprising:
at least one actuator unit that comprises at least one seat actuator (9, 11, 26, paragraph 0021) to move the vehicle seat (1) from a driving position to a safety position (paragraph 0021);
at least one control unit (27) connected to said actuator unit to control the at least one seat actuator (9, 11, 26); and 
at least one proximity sensor (forecast sensor 25, paragraph 0020) connected to said control unit (27) and configured to detect an obstacle before the commercial vehicle collides it (paragraph 0020),
wherein the control unit (27), upon receiving an imminent and unavoidable collision alert signal (paragraph 0021) from the proximity sensor (25), controls the at least one seat actuator (9, 11, 26) to move the vehicle seat to the safety position (paragraph 0021).

3. (Currently Amended) The safety system of claim 1 wherein the at least one seat actuator moves the vehicle seat before the crash itself happens (paragraphs 0024 and 0025). 

4. (Currently Amended) The safety system of claim 1 wherein the safety position corresponds to an end backward position of the vehicle seat (shown by the rearward directions of the double headed arrows in Figure 1, where the end backward position is the end of the range of actuation in any given repositioning rearward).

5. (Currently Amended) The safety system of claim 1 wherein the seat actuator is a motor that is an electric, a pneumatic, a pyrotechnic, a hydraulic or a mechanic motor (motors 9 and 11, paragraphs 0017 and 0051).

8. (Currently Amended) The safety system of claim 1 wherein the backward seat sliding motion is combined with other seat movements to adjust the seat's metrics (backward seat sliding is indicated by the “longitudinal direction” and other seat movements indicated by “the angle,” as disclosed in paragraph 0022 and shown by the double headed arrows in Figure 1).

12. (Currently Amended) A method for actuating motion of a vehicle seat provided with a passive safety system, comprising: 
receiving, by a control unit (27), an imminent collision signal (paragraph 0020) from [[the]] a proximity sensor (25);
sending, by the control unit, an alert to [[the]] at least one seat actuator (9, 11, 26) to get the at least one actuator (9, 11, 26) prepared to move the vehicle seat (paragraph 0021, where the alert does not necessarily start actuation, but rather prompts preparation by taking into account additional information from portion 26); 
receiving, by the control unit, an imminent and unavoidable collision signal from the proximity sensor (paragraph 0021); and 
controlling, by the control unit, the at least one seat actuator (9, 11, 26) to move the vehicle seat to a safety position (paragraph 0021).

14. (Currently Amended) The method of claim 12 wherein the whole vehicle seat is moved to the safety position before the impact itself occurs (paragraphs 0024 and 0025).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2005/0240329) in view of Sandbothe (US 2016/0304004).
Hirota discloses the details above, including that the time for actuation in some instances is far less than the predicted time to collision, but lacks disclosing that the actuator moves the seat to the safety position in a time of one second or less from the time the unavoidable collision alert signal is sent from the proximity sensor to the control unit.  
On the other hand, Sandbothe discloses a device for moving a child restraint system into a safety position in less than one second.  
It would have been obvious to make the actuator move the seat of Hirota into the safety position in less than a second, as taught by Sandbothe, because doing so would better ensure that the actuation to the safety position is complete before any collision.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

2. (Currently Amended) The safety system of claim 1 wherein the at least one seat actuator (9, 11, 26) moves the vehicle seat (1) to the safety position in a time frame of one second or less from the time the unavoidable collision alert signal is sent from the proximity sensor (25) to the control unit (although functionally recited only, and although Hirota is likely capable of performing the recited function, it would have been obvious to do so in accordance with the statement of obviousness above).

13. (Currently Amended) The method of claim 12 wherein the vehicle seat (1) is moved to the safety position in a time frame of one second or less from the time the imminent and unavoidable collision alert signal is sent from the proximity sensor (25) to the control unit (it would have been obvious to do so in accordance with the statement of obviousness above).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2005/0240329)  in view of Ran (CN 108860130).
Hirota discloses in paragraph 0020 a proximity sensor that comprises, for example, “a millimeter wave radar or an image recognition device,” which are known components of AEBS, but lacks referring specifically to AEBS.
On the other hand, Ran discloses using millimeter wave radar and video technology, and lists AEBS in the Abstract and throughout the disclosure, specifically describing improvements to AEBS accuracy as part of Ran’s invention.  
It would have been obvious to use AEBS for the proximity sensor for its known benefits and for the improvements that Ran’s teaches.    

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

6. (Currently Amended) The safety system of claim 1 wherein the proximity sensor is an Advanced Emergency Braking System sensor (in accordance with the statement of obviousness above).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2005/0240329)  in view of Wedin (DE 102006051240).
Hirota obviously deals with the vehicle moving in a forward longitudinal direction, which is the direction of normal mode of operation.  Hirota also obviously deals with front obstacles since those are the most common when the vehicle is moving longitudinally forward in normal operation.  Hirota  discloses adjusting the seat in the longitudinal direction to a safety position in paragraphs 20-25.  However, Hirota does not explicitly state that the seat is adjusted rearwardly.    
On the other hand, Wedin discloses in paragraph 0007 that the seat is moved rearwardly to a safety position.  
It would have been obvious to move the seat of Hirota in a rearward direction to the safety position for the benefits disclosed by Wedin.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

10. (Currently Amended) The safety system of claim 1 wherein when the obstacle is a front obstacle and when the vehicle is moving forward (although functionally recited only, these functions are obvious as noted in the statement of obviousness above), the vehicle seat motion is a backward seat sliding motion (sliding in the longitudinal direction, as disclosed by Hirota, and specifically in a rearward direction, as taught by Wedin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636